DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (WO 2004/088837) in view of Velidi et al. (“Compact Coupled Line Quadrature Hybrid Coupler with Enhanced Balance Bandwidth”, 2011 IEEE, cited by the applicant).

    PNG
    media_image1.png
    265
    749
    media_image1.png
    Greyscale

Fig. 3B of Vincent

Regarding claim 1, Vincent (i.e. FIGS. 1 & 2) discloses a Doherty power amplifier (20), comprising a power divider (hybrid coupler 30), a carrier amplifier (main amplifier ‘M’ or 22), a peaking amplifier (Auxiliary amplifier ‘A’ or 24) and a combiner (hybrid coupler 44), wherein, the combiner (44) is configured to combine output signals of the carrier amplifier (at terminal 2 of the hybrid coupler 44) and the peaking amplifier (at terminal 3 of the hybrid coupler 44) and comprise a first input port (terminal 2), a second input port (terminal 3), an output port (terminal 4) and a termination port (terminal 1 terminated to a stub 50);
[AltContent: textbox (2)]Vincent, however is not explicit about the internal configurations of the Hybrid coupler output combiner 44, could be any broadband quadrature hybrid coupler (p. 13, lines 9-11).
[AltContent: textbox (1)][AltContent: textbox (4)][AltContent: textbox (3)]
    PNG
    media_image2.png
    116
    149
    media_image2.png
    Greyscale

Fig. 4(d) of Velidi

p. 3, left col., par. III, lines 10-12) and the termination port (1) and the output port (4) are connected by a quarter wavelength transmission line (as shown in Fig. 4(d)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the quadrature hybrid coupler in Vincent with the broadband line coupled quadrature hybrid coupler of Velidi. Such a modification would have been considered an obvious substitution of art recognized equivalent quadrature hybrid coupler that performs the equivalent function, thereby suggesting the obviousness of such a modification. Also as shown in Fig. 5 of Velidi that this hybrid configuration provides the broadest balance response among all different coupled line hybrid couplers (4(a)-4(d)) and thus it would be obvious to use the hybrid coupler of Fig. 4(d) of Velidi over any other forms (Velidi: p. 2, right col, last paragraph) and thus would read on claim 10 as well, where the coupled microstrip lines are configured to suppress amplitude imbalance (see Fig. 5 of Velidi) and a deeply suppressed second harmonic passbands is also achieved simultaneously (Velidi: p. 2, left col, 1st paragraph, lines 9-11)  and per claim 11, wherein the coupled microstrip lines have relatively low equivalent impedance (the parallel coupled microstrip lines in Velidi section is equivalent to quarter wavelength Z=35.35 line, Velidi: p. 2, right col, last paragraph) while the quarter wavelength  lines). Also per claim 12, wherein an even mode electrical length and an odd mode electrical length of the coupled microstrip lines are equal (Velidi, p.2, left col., par. II, lines 1-7) and per claim 13, an even mode impedance of the coupled microstrip lines is in a range of 100~200 Ohm (Z0e=150Ω, and Z0e=115.7Ω, Velidi, p.2, right col., 2nd par. , lines 1-7), while an odd mode impedance of the coupled microstrip lines is in a range of 20~ 100 Ohm. Finally per claim 14, Velidi further teaches that the higher a value of a coupling factor of the coupled microstrip lines is, the broader an obtained bandwidth of a balanced amplitude is (Velidi, p.2, right col., 1st par., lines 8-11).
As a consequence of such modifications, in the resultant combination per claim 2, the first input port (2) is connected to the carrier amplifier (22) and the second input port (3) is connected to the peaking amplifier (24) to form a non-inverted load modulation combiner (Vincent: p. 19, lines 12-13). Further per claim 3, Vincent also exemplarily teaches in Fig. 5, a Doherty arrangement where the first input port (2) is connected to the peaking amplifier (24) and the second input port (3) is connected to the carrier amplifier (22) to form an inverted load modulation combiner (Vincent: p. 18, lines 17-20). Also per claim 4, the coupled microstrip lines comprise open coupled stubs (Fig. 4(d) of Velidi) and are broadband equivalents of a low impedance quarter wavelength transmission line (Velidi: right col. par. 2, lines 4-9) and per claim 5, the coupled microstrip lines between the first input port and the termination port are equivalently parallel to the coupled microstrip lines between the second input port and the output port (see Fig. 4(d) of Velidi). According to claim 6, load of the termination port comprises is one of an open stub, a short stub, and an equivalent reactive load (a tuned Vincent: p. 14, lines 5-15) and per claim 7, the load of the termination port has a same effect as placing offset lines (Vincent: p. 14, lines 17-22) in series with the first input port and the second input port for the output signals of the carrier amplifier and the peaking amplifier, respectively. Further per claim 8, since two of the most important figure of merit of the Vincent amplifier are efficiency and linearity during both low power and high power peak requirements, and since one of the main sources of power loss is in the isolation port, a person of ordinary skill in the art would optimize an equivalent electrical length of the load of the termination port such that a tradeoff between an intermodulation distortion level and efficiency of the Doherty power amplifier is ensured since these two figure of merits are usually mutually exclusive, one (either efficiency or better IMD i.e. better linearity) is achieved by sacrificing the other. Further per claims 15 & 16, Vincent is explicit about the invention consisting of the Doherty amplifier (Fig. 3B) is part of an RF amplifier device which is used for wireless communication (Vincent: Field of Invention, p. 1, lines 6-10). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent in view of Velidi and further in view of Das et al. (A Compact Branch-Line Coupler using Folded Microstrip Lines, IEEE 2013, cited by the applicant).
Regarding claim 9, the resultant combination of Vincent and Velidi discloses the claimed invention, Velidi, however, doesn’t explicitly mention that the U-shaped folded structures are used for the coupled microstrip lines and the quarter wavelength transmission lines in the coupled line quadrature hybrid coupler. Velidi, however, is focused on designing a compact coupled line quadrature hybrid coupler (the title of the paper).

It would, therefore, have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the coupled microstrip lines and the quarter wavelength transmission lines of the coupled line hybrid coupler of Velidi in U-shaped folded structures following the compact design of Das et al., which would in result further compact the resultant Doherty combination of Vincent and Velidi such in a design where both Vincent and Velidi are focused in compact design. Since this is a common practice in the industry, it would have been an obvious modification to have. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843